DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1 and 4-20 are currently pending in the application. Claims 1-20 are original claims to patent US 10,067,903 B2 with claims 1, 11, 18, and 20 being currently amended and claims 2-3 cancelled.	
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,067,903 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2021, 10/20/2021, and 11/11/2021 have been considered in accordance with MPEP 609, including timing and content requirements (see also 37 C.F.R. 1.97 and 1.98). Documents not meeting a particular criteria are lined through and not considered.

Claim Objections
Claims 1 and 4-20 are objected to because of the following informalities: 1) the amendment (10/20/2021) does not make changes by marking as required by CFR 1.173(b) and CFR 1.173(d), as strikethrough should be replaced by single brackets (see MPEP 1453 V.). Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface configured to” in claims 1, 5-7, 10-12, and 18; “a controller configured to” in claims 1, 5-8, 12, 14, 18, and 20; “a master memory configured to” and “a slave memory configured to” in claims 1, 18, and 20; “a unified device … configured to” in claims 12-15, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, for example: “an interface configured to” (figures 1 and 2, element 300); “a controller configured to” (figures 1 and 2, element 130); “a master memory configured to” (elements 111, 113, 115, 117) and “a slave memory configured to” (elements 121, 123, 125, 127); “a unified device … configured to” (figures 1 and 2, element 310).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 251
Claims 1 and 4-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II.)(A)) In the instant reissue application, of patent 10,067,903, by way of the preliminary amendment:
Patent Owner seeks to broaden independent claim 1 in this reissue at least by deleting/omitting the limitations: “each channel” and “each memory” in the limitation “a storage circuit configured to store the memory characteristic information generated for each channel and an AC parameter generated for each memory on the basis of the memory characteristic information” (see issued claim 1). Similar analysis applies to independent claims 18 and 20.
Patent Owner seeks to broaden the independent claim 1 in this reissue at least by deleting/omitting the limitations: “memory characteristic information generated” and “AC parameter generated” in the limitation “a storage circuit configured to store the memory characteristic information generated for each channel and an AC parameter generated for each memory on the basis of the memory characteristic information” (see issued claim 1). Similar analysis applies to independent claims 18 and 20.

(Step 2: MPEP 1412.02(II.)(B)) The record of the original prosecution of application 15/816,424 (which gives rise to the instant reissue application of patent 10,067,903), and the record of the prior proceedings 14/977,813 (US patent 9,852,089), from which the patent under reissue claims priority, indicates:
In the 15/816,424 application, the amendment of 05/09/2018 added the following limitation to claim 1 (issued as claim 1) in order to overcome the cited prior art: “a storage circuit configured to store the memory characteristic information generated for each channel and an AC parameter generated for each memory on the basis of the memory characteristic information” (similar language taken from prosecution claim 4).
In the 15/816,424 application, the amendment remarks of 05/09/2018 further indicate the added limitation overcomes the cited prior art: “As exhibited in Fig. 6A (below), even though Karamcheti stores characteristic information of a memory in a table (601), Karamcheti does not generate "AC parameter" for each memory unit through this characteristic information” (page 8).
Therefore, “AC parameter generated” is surrendered subject matter.
In the 14/977,813 application , the Amendment of 09/20/2017 added the following limitation to claim 1 (issued as claim 1) in order to overcome the cited prior art: “wherein the host generates the memory characteristic information for each channel among a plurality of channels, generates an AC parameter on the basis of the memory characteristic information, and stores the AC parameter”.
In the 14/977,813 application, the accompanying remarks of 09/20/2017 further indicate the preceding limitations overcome the cited prior art: 
“Referring to at least FIG. 2 of the present application, a host (200) generates memory characteristic information of memory units for each channel (e.g., characteristics such as a position, type, capacity, and the like of a memory), generates an AC parameter based on the generated memory characteristic information, and stores the AC parameter in a storage unit (210).

In contrast, as shown in FIG. 6A below, while Karamcheti may disclose storing characteristic information of memory in a table (601), Karamcheti does not generate an element corresponding to the claimed --AC parameter-- for each memory unit on the basis of the characteristic information.

As such, the host (200) of the present application and a non-volatile card configuration device (420) of Karamcheti are different in terms of their functions, and Karamcheti fails disclose -- wherein the host qenerates the memory characteristic information for each channel, qenerates an AC parameter on the basis of the memory characteristic information, and stores the AC parameter--, as recited in claim 1.”


Therefore, “to store … an AC parameter for each memory”, “memory characteristic information generated”, and “AC parameter generated” is surrendered subject matter.
Subject matter is previously surrendered during the prosecution of the original application by amendment to define over the art OR reliance on an argument/statement made by applicant that a limitation of the claim(s) defines over the art. It is noted that a patent owner (reissue applicant) is bound by the amendment and/or argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Therefore, A) in the instant case the above cited limitations of the preceding paragraph are surrendered subject matter, and B) some of the broadening of the reissue claims, as noted above, is clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(II.)(C)) It is noted that if surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. Claims directed toward separate inventions/embodiments/species that were disclosed but never covered by the original prosecution claims may be to overlooked aspects. Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application (see MPEP 1412.01 II. and MPEP 1402.02).

From independent claims 1, 18, and 20: “to store the memory characteristic information generated for each channel and an AC parameter generated for each memory on the basis of the memory characteristic information” (see above analysis). For example, the amended language “AC parameter generated for the memories” reads broadly on a global parameter that applies to the memories as a whole.
The addition of the language “of the memories” and “the memories” does not provide substantial narrowing of the claim language.

Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.  Claims 4-17 and 19 are similarly rejected based on their respective dependency from the independent claims and none of the claims contain the original combination of limitations presented. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,852,089 in view of claims 6-20 of U.S. Patent No. 11,082,043. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations of the instant independent claims 1, 18, and 20 are a subset of the limitations found in the ‘089 claims 1-9, in particular claim 1; the limitations of the instant claims 2-3 are .

Claim 1
‘089
A semiconductor device comprising:
“A semiconductor device comprising:” (‘089: claim 1)

various types of memories;
“a memory device including various types of memory units configured to be installed in one slot;” (‘089: claim 1)

an interface configured to transmit memory characteristic information of the memories to a host, receive information needed to control operations of the memories from the host, and perform interfacing between the host and the memories; and 
“an interface configured to allow the host to interface with the various types of memory units contained in the memory device,” (‘089: claim 1) 

a controller configured to control operations of the memories in response to information received from the host, and control an operation of the interface, 
“a host configured to store memory characteristic information of the various types of memory units contained in the memory device, process a signal for the memory units on the basis of the memory characteristic information, and transmit and receive the processed signal to and from the memory units” (‘089: claim 1)




of the memories for [each] a channel and an AC parameter [generated] for [each memory] the memories on the basis of the memory characteristic information,

“wherein the host generates the memory characteristic information for each channel among a plurality of channels, generates an AC parameter on the basis of the memory characteristic information, and stores the AC parameter.” (‘089: claim 1)
wherein the memories include: a master memory configured to communicate with the host through the interface, and include various types of master memory; 
“The semiconductor device according to claim 1, wherein the memory device includes: a master memory unit block configured to communicate with the host through the interface and include various types of master memory units; and” (‘089: claim 2)


“at least one slave memory unit block coupled to the master memory unit through a relay unit and configured to include various types of slave memory units.” (‘089: claim 2)

wherein the same type of memories from among the various types of master memories and the various types of slave memories are interconnected through the relay within one channel.

“The semiconductor device according to claim 2, wherein the same type of memory units among the various types of master memory units and the various types of slave memory units are interconnected through the relay unit within one channel among the plurality of channels.” (‘089: claim 3)

Claim 4
‘089
The semiconductor device according to claim 1, wherein the storage circuit is configured to store at least one of data, command, and address for the memories, wherein the data, the command, and the address are generated on the basis of the AC parameter.
“The semiconductor device according to claim 1, wherein the host is configured to process data, command, and address for the memory units on the basis of the AC parameter, and provide the processed data, command, and address to the memory units.” (‘089: claim 8)

“wherein the host generates the memory characteristic information for each channel among a plurality of channels, generates an AC parameter on the basis of the memory characteristic information, and stores the AC parameter.” (‘089: claim 1)

Claim 5
‘089
The semiconductor device according to claim 1, wherein the controller is configured to transmit information stored in the storage circuit to the 


Claim 6
‘089
The semiconductor device according to claim 1, wherein the controller is configured to select an operation mode of the interface according to characteristic information of at least one of capacity, speed, latency, and operation voltage of the memories.
‘089 does not explicitly claim a controller, but ‘043 claims such a controller (‘043: claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semiconductor device of ‘089 with a controller as suggested by 043’s related claims (and as disclosed by ‘089). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, as both ‘043 and ‘089 are assigned to the same assignee and have already claimed the same features.”

Claim 7
‘089
The semiconductor device according to claim 1, wherein the controller is configured to transmit the memory characteristic information and operation information to the host through the interface, upon receiving a signal for requesting the memory characteristic information from the host.
“The semiconductor device according to claim 3, wherein the host transmits a memory search command to the memory device at a predetermined time interval, and acquires memory characteristic information of the memory units contained in the channel.” (‘089: claim 6)
Claim 8
‘089
The semiconductor device according to claim 1, wherein the controller is configured to control an operation of 



Claim 9
‘089
The semiconductor device according to claim 1, wherein the memory characteristic information includes information of at least one of position information, type information, and capacity information of the memories.

‘089 does not explicitly claim memory characteristic information limited as described, but ‘043 claims such an interface (‘043: claim 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semiconductor device of ‘089 with memory characteristic information as suggested by 043’s related claims (and as disclosed by ‘089). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, as both ‘043 and ‘089 are assigned to the same assignee and have already claimed the same features.”

Claim 10
‘089
The semiconductor device according to claim 1, wherein the interface is configured to perform address 


Claim 11
‘089
The semiconductor device according to claim 1, wherein the interface is configured to check a connection state of the memories for each the channel.
‘089 does not explicitly claim an interface limited as described, but ‘043 claims such an interface (‘043: claim 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semiconductor device of ‘089 with an interface as suggested by 043’s related claims (and as disclosed by ‘089). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, as both ‘043 and ‘089 are assigned to the same assignee and have already claimed the same features.”

Claim 12
‘089
The semiconductor device according to claim 1, wherein the interface includes: a unified device controlled by the controller, configured to 



Claim 13
‘089
The semiconductor device according to claim 12, wherein the unified device includes a physical layer.

“The semiconductor device according to claim 1, wherein the interface includes a physical layer.” (‘089: claim 9)
Claim 14
‘089
The semiconductor device according to claim 12, wherein the unified device includes a plurality of operation modes, and selects any one of the plurality of operation modes according to a control signal of the controller.
‘089 does not explicitly claim a unified device limited as described, but ‘043 claims such an interface (‘043: claim 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semiconductor device of ‘089 with a unified device as suggested by 043’s related claims (and as disclosed by ‘089). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, as both ‘043 and ‘089 are assigned to the same assignee and have already claimed the same features.”

Claim 15
‘089

‘089 does not explicitly claim a unified device limited as described, but ‘043 claims such an interface (‘043: claim 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semiconductor device of ‘089 with a unified device as suggested by 043’s related claims (and as disclosed by ‘089). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, as both ‘043 and ‘089 are assigned to the same assignee and have already claimed the same features.”

Claim 16
‘089
The semiconductor device according to claim 15, wherein the first operation mode and the second operation mode are operated in any one of a low clock frequency mode and a high clock frequency mode.

‘089 does not explicitly claim modes of operation limited as described, but ‘043 claims such an interface (‘043: claim 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the semiconductor device of ‘089 with modes of operation as suggested by 043’s related claims (and as disclosed by ‘089). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art, as both ‘043 and ‘089 are assigned to the same assignee and have already claimed the same features.”

Claim 17
‘089

“The semiconductor device according to claim 3, wherein the host transmits a memory search command to the memory device at a predetermined time interval, and acquires memory characteristic information of the memory units contained in the channel.” (‘089: claim 6)
Claim 18-19
‘089
The limitations of claims 18 and 19 correspond to the limitations of claims 1 and 4.
As such, claims 18 and 19 are rejected in a corresponding manner as claims 1 and 4.

Claim 20
‘089
The limitations of claim 20 correspond to the limitations of claims 1 and 14.

As such, claim 20 is rejected in a corresponding manner as claims 1 and 14.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,225,006 B1 (herein Karamcheti) in view of US 9,727,258 B1 (herein Nazarian) in further view of US 2010/0214862 A1 (herein Kim) and in further view of US 2008/0082766 A1 (herein Okin).
	
Claim 1
Karamcheti, Nazarian, Kim, and Okin
A semiconductor device comprising:
“Non-volatile memory integrated circuits possess characteristics that allow them to augment, and in some cases replace DRAM and storage disks in a storage subsystem of a computer system. Some types of non-volatile memory circuits, such as NAND Flash integrated circuits, can be configured as storage devices that offer disk-like non-volatility and capacity, with DRAM-like read and write access performance. Delivering the same performance, some types of non-volatile memory circuits may utilize less space and consume less power.” (Karamcheti: column 3, lines 34-43)

“Referring now to FIG. 3A, a partially exploded view of an instance of a server memory card 300A is illustrated that may be used for each of the server memory cards (SMC) 300A-300N,300A'-300N' shown in FIGS. 2A-2B.” (Karamcheti: column 5, lines 21-24)

various types of memories;
“The server memory card 300A further includes one or more of the replaceable pluggable daughter memory cards 302A-302H, 302A'-302H'. Each of the daughter memory cards includes a plurality of packaged non-volatile memory devices 312 mounted to a rectangular printed circuit board. For lower costs, the daughter memory cards avoid having a memory controller such that the flash memory interface of active ones of the plurality of packaged non-volatile memory devices 312 are seen at the connectors 322,323.” (Karamcheti: column 5, line 65 to column 6, line 6)

“The NVRAM chips 332A-332H may be NAND flash memory, NOR flash memory, phase change memory, or other types of non-volatile random access memory. Each daughter-memory-card 302,302' may have different types of non-volatile random access memory that can be identified to the server memory card and the card configuration device so that read operations, write operations, and/or erase or maintenance operations can be tailored to the given type of memory.” (Karamcheti: column 11, lines 20-27)


(Figure 4, element 420; and figure 6A; memory characteristic information)

“At process block 1205, the non-volatile card configuration device coupled to the base-board is updated to use the one or more new daughter-memory-cards. The non-volatile card configuration device is updated to include an unique identification of the daughter-memory-card and each of non-volatile memory devices (NVMD) mounted to the daughter-memory-card; bad block information associated with each NVMD; and health indicators (number of correctable errors, write/erase operation latencies, program error count; program erase counts, etc.) associated with each NVMD.” (Karamcheti: column 17, lines 15-24)

“The information in the non-volatile card configuration device may be passed to the host server system, the compute server, to inform the user of the health of one or more daughter-memory-cards plugged into the base-board.” (Karamcheti: column 17, lines 36-39)

(Figure 4, element 301, edge connector interface)


(Figure 4, elements 217, 402A, 402B)

“The NVRAM chips 332A-332H may be NAND flash memory, NOR flash memory, phase change memory, or other types of non-volatile random access memory. Each daughter-memory-card 302,302' may have different types of non-volatile random access memory that can be identified to the server memory card and the card configuration device so that read operations, write operations, and/or erase or maintenance operations can be tailored to the given type of memory.” (Karamcheti: column 11, lines 20-27)

“Referring now back to FIGS. 2A-2B, the server 112,112' includes a host driver stored in a host storage device 233. The host driver stored in the host storage device 233 includes instructions that can be executed by one or more of the host processors 222A-222N that may result in issuing read or write memory requests to one or more server memory cards. In an alternate embodiment, the host driver stored in the host storage device can also directly interact with the master memory controller so that read/write requests can be issued directly.” (Karamcheti: column 7, line 65 to column 8, line 7; memory responds to host information on read/write requests)

“In addition, ONFI provides “Get Features” and “Set Features” functions. The Get Features function is the mechanism the host uses to determine the current settings for a particular feature (e.g., operating characteristic of the NAND flash memory). This function shall return the current settings for the feature (including modifications that may have been previously made with the Set Features function). The Set Features function modifies the setting of a particular feature. For example, this function can be used to enable a feature that is disabled at power-on. Set Features is used to change operating characteristics such as the timing mode, data interface type, I/O drive strength, external voltage configuration, etc., any of which can be configured by accessing a designated feature addresses. Additionally, a set of feature addresses are allocated to vendor specific operational characteristics.” (Nazarian: column 8, lines 42-57)

To the extent Karamcheti does not explicitly state “a controller configured to … control an operation of the interface”, Nazarian demonstrates that it was known before the effective filing date of the claimed invention to provide a controller to control the operation of an interace (Nazarian: column 2, lines 24-49; column 7, line 58 to column 8, line 13; column 8, lines 42-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller of Karamcheti such that it Navarian’s teachings. Further, it would have been obvious to implement the controller of Karamcheti with sending/receiving memory information to/from the host. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both disclosures are directed to memory operation; and Nazarian improves “access times, lower power consumption, or the like, among others” (Nazarian: column 2, lines 47-49).

of the memories for [each] a channel and an AC parameter [generated] for [each memory] the memories on the basis of the memory characteristic information,
(Figure 4, elements 420, 601, 602, storing information for memories in channels; also note Figure 4, elements 412 showing channels)

“Secondary memory controllers or slave memory controllers may couple to the master memory controllers and control each memory channel.” (Karamcheti: column 5, lines 1-3)

“A memory channel MCn 325N of printed circuit traces on the server memory card 300 is formed between each daughter memory card 302 (pair of sockets 322-323) and the respective slave controller to which they are coupled. In an embodiment described herein, each memory channel MCn 325 has a 64 bit data bus with multiplexed address/data, 32 independent chip enable control bits, and additional shared control bits.” (Karamcheti: column 10, lines 22-28)

“Some embodiments of such methods include receiving and storing data in a storage region and changing at least one of a DC characteristic and an AC timing characteristic of a parameter, used to access a non-volatile memory cell included in a memory core of the semiconductor device, according to the data stored in the storage region. In some embodiments, the parameter is a program time, an erase time, a read time, a program voltage, an erase voltage, a read voltage, a reference cell voltage, a program current, an erase current, a read current, and/or a reference cell current. Some embodiments provide that the DC characteristic is a DC current or voltage level. In some embodiments, the AC timing characteristic is a parameter control signal time value.” (Kim: paragraph 0005)

“Thereafter, the semiconductor device 30 stores data set in the register 43 indicated by an address according to a command included in the data set and changes at least one between the DC characteristic of the particular parameter (i.e., the DC parameter) and the AC timing characteristic of the particular parameter (i.e., the AC parameter) according to the data set stored in the register 43 (block 41).” (Kim: paragraph 0108)

Though Karamcheti does not explicitly state the following limitation, Kim demonstrates that it was known before the effective filing date of the claimed invention to “store … an AC parameter generated for the memories on the basis of the memory characteristic information” (Kim: paragraphs 0005, 0108). It would have been obvious to Karamcheti with storing generated information in general and specifically an AC parameter generated for the memories on the basis of the memory characteristic information as suggested by Kim’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both references are directed to memory operations.

wherein the memories include: a master memory configured to communicate with the host through the interface, and include various types of master memory; and 
To the extent Karamcheti does not explicitly state “a master memory configured to communicate with the host through the interface, and include various types of master memory”, Okin teaches a master memory configured to communicate with the host through the interface, and include various types of master memory (Okin: Figure 2B, element 721 of 721-722). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memories of Karamcheti to include a master memory (of various types of master memory) communicating with the host via an interface as suggested by Okin’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both references are (Okin: paragraphs 27 and 30).

a slave memory coupled to the master memory through a relay, configured to include various types of slave memories,
(Okin: Figure 7B, element 723 of 723-724, note double sided arrow relay; paragraphs 27 and 30)

(Also note, Karamcheti: Figure 4, elements 402 and 332)

wherein the same type of memories from among the various types of master memories and the various types of slave memories are interconnected through the relay within one channel.

(Karamcheti: Figure 4, elements 332A-D can be the same type and connected using a single flash channel interface FCA)
Claim 4
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the storage circuit is configured to store at least one of data, command, and address for the memories, wherein the data, the command, and the address are generated on the basis of the AC parameter.
“Some embodiments of such methods include receiving and storing data in a storage region and changing at least one of a DC characteristic and an AC timing characteristic of a parameter, used to access a non-volatile memory cell included in a memory core of the semiconductor device, according to the data stored in the storage region. In some embodiments, the parameter is a program time, an erase time, a read time, a program voltage, an erase voltage, a read voltage, a reference cell voltage, a program current, an erase current, a read current, and/or a reference cell current. Some embodiments provide that the DC characteristic is a DC current or voltage level. In some embodiments, the AC timing characteristic is a parameter control signal time value.” (Kim: paragraph 0005)

“Thereafter, the semiconductor device 30 stores data set in the register 43 indicated by an address according to a command included in the data set and changes at least one between the DC characteristic of the particular parameter (i.e., the DC parameter) and the AC timing characteristic of the particular parameter (i.e., the AC parameter) according to the data set stored in the register 43 (block 41).” (Kim: paragraph 0108)

Claim 5
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the controller is configured to transmit information stored in the storage circuit to the host through the interface according to a predetermined operation period.
Nazarian discloses specific operation periods can be defined for specific functions such as transmitting stored information to a host.

“ONFI specifies several standard operating modes, any one of which can be selected as a default (e.g., a default operating mode on power-on) by a manufacturer.” (Nazarian: column 8, lines 29-31)

“In addition, ONFI provides “Get Features” and “Set Features” functions. The Get Features function is the mechanism the host uses to determine the current settings for a particular feature (e.g., operating characteristic of the NAND flash memory). This function shall return the current settings for the feature (including modifications that may have been previously made with the Set Features function). The Set Features function modifies the setting of a particular feature. For example, this function can be used to enable a feature that is disabled at power-on. Set Features is used to change operating characteristics such as the timing mode, data interface type, I/O drive strength, external voltage configuration, etc., any of which can be configured by accessing a designated feature addresses. Additionally, a set of feature addresses are allocated to vendor specific operational characteristics.” (Nazarian: column 8, lines 42-57)

Claim 6
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the controller is configured to select an operation mode of the interface according to characteristic information of at least one of capacity, speed, latency, and operation voltage of the memories.
“including post-fabrication programming to operate according to one or more modes of operation,” (Nazarian: column 2, lines 41-42)

“In addition, ONFI provides “Get Features” and “Set Features” functions. The Get Features function is the mechanism the host uses to determine the current settings for a particular feature (e.g., operating characteristic of the NAND flash memory). This function shall return the current settings for the feature (including modifications that may have been previously made with the Set Features function). The Set Features function modifies the setting of a particular feature. For example, this function can be used to enable a feature that is disabled at power-on. Set Features is used to change operating characteristics such as the timing mode, data interface type, I/O drive strength, external voltage configuration, etc., any of which can be configured by accessing a designated feature addresses. Additionally, a set of feature addresses are allocated to vendor specific operational characteristics.” (Nazarian: column 8, lines 42-57, timing mode, voltage)

Claim 7
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the controller is configured to transmit the memory characteristic information and operation information to the host through the interface, upon receiving a signal for requesting the memory characteristic information from the host.
“In addition, ONFI provides “Get Features” and “Set Features” functions. The Get Features function is the mechanism the host uses to determine the current settings for a particular feature (e.g., operating characteristic of the NAND flash memory). This function shall return the current settings for the feature (including modifications that may have been previously made with the Set Features function). The Set Features function modifies the setting of a particular feature. For example, this function can be used to enable a feature that is disabled at power-on. Set Features is used to change operating characteristics such as the timing mode, data interface type, I/O drive strength, external voltage configuration, etc., any of which can be configured by accessing a designated feature addresses. Additionally, a set of feature addresses are allocated to vendor specific operational characteristics.” (Nazarian: column 8, lines 42-57)

Claim 8
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the controller is configured to control an operation of at least one of a data size, a transfer rate, address mapping, a refresh operation, data transmission, and protocol conversion of the memories.

(Karamcheti: figure 4, master controller controlling data transmission)
Claim 9
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the memory characteristic information includes information of at least one of position information, type information, and capacity information of the memories.

(Karamcheti: Figure 6A, “bad blocks” is capacity information)

(Nazarian: Figure 2, NV-DDR2/NV-DDR3 Configuration is type information)

Claim 12
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 1, wherein the interface includes: a unified device controlled by the controller, configured to perform signal conversion in response to characteristic information of the memories.

“The master controller is able to directly exercise each of the operations that are supported by the flash memory devices 322. The slave controller may perform protocol conversion,” (Karamcheti: column 6, lines 30-32)
Claim 13
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 12, wherein the unified device includes a physical layer.

(Karamcheti: figure 4, physical layer of controllers and memory)
Claim 14
Karamcheti, Nazarian, Kim, and Okin
The semiconductor device according to claim 12, wherein the unified device includes a plurality of operation modes, and selects any one of the plurality of operation modes according to a control signal of the controller.
“The most widely used standard is known as Open NAND Flash Interface Working Group (ONFI) developed by a consortium of NAND flash memory vendors and other parties. ONFI specification 4.0 was released Apr. 2, 2014 and is incorporated herein by reference. Another standard is known as Toggle Mode NAND, developed by one particular NAND flash memory manufacturer. Such standards are employed by the controller, e.g., for standardizing translation of high level instructions to low-level instructions associated with reading, writing, and erasing data stored on the NAND flash memory; for standardizing a physical (e.g., pinouts) interface; and for setting/identifying operating characteristics associated with the NAND flash memory device.” (Nazarian: column 8, lines 6-18)

Claim 18-19
Karamcheti, Nazarian, Kim, and Okin
The limitations of claims 18 and 19 correspond to the limitations of claims 1 and 4.

As such, claims 18 and 19 are rejected in a corresponding manner as claims 1 and 4.
Claim 20
Karamcheti, Nazarian, Kim, and Okin
The limitations of claim 20 correspond to the limitations of claims 1 and 14.

As such, claim 20 is rejected in a corresponding manner as claims 1 and 14.



		
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,225,006 B1 (herein Karamcheti) in view of US 9,727,258 B1 (herein Nazarian) in view of US 2010/0214862 A1 (herein Kim) in further view of US 2008/0082766 A1 (herein Okin) and in further view of US 8,417,873 B1 (herein Karamcheti ‘873).

Claim 10
Karamcheti, Nazarian, Kim, Okin, and Karamcheti ‘873
The semiconductor device according to claim 1, wherein the interface is configured to perform address 
Karamcheti does not explicitly state “the interface is configured to perform address remapping on the basis of type information of the memories”. However, Karamcheti ‘873 demonstrates that it was known before the effective filing date of the claimed invention for an interface to perform address remapping on the basis of type information of the memories (Karamcheti ‘983: column 9, lines 49-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interface of Karamcheti with performing address remapping on the basis of type information of the memories as suggested by Karamcheti ‘983’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both references are directed to memory operation; and it is advantageous to reduce read access time and conserve power (Karamcheti ‘983: column 1, lines 21-34).	

Claim 11
Karamcheti, Nazarian, Kim, Okin, and Karamcheti ‘873
The semiconductor device according to claim 1, wherein the interface is configured to check a connection state of the memories for each the channel.
Karamcheti does not explicitly state “the interface is configured to check a connection state of the memories for each the channel”. However, Karamcheti ‘873 demonstrates that it was known before the effective filing date of the claimed invention for an interface to check a connection state of the memories for each the channel (Karamcheti ‘983: column 10, lines 25-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the interface of Karamcheti with Karamcheti ‘983’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both references are directed to memory operation; and it is advantageous to reduce read access time and conserve power (Karamcheti ‘983: column 1, lines 21-34).	



Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,225,006 B1 (herein Karamcheti) in view of US 9,727,258 B1 (herein Nazarian) in view of US 2010/0214862 A1 (herein Kim) in further view of US 2008/0082766 A1 (herein Okin) and in further view of US 8,458,429 B2 (herein Dahan).

Claim 15
Karamcheti, Nazarian, Kim, Okin, and Dahan
The semiconductor device according to claim 12, wherein the unified device operates in a first operation mode during a predetermined time, and enters and operates in a second operation mode after lapse of the first operation mode.
“An apparatus and method for dynamically modifying one or more operating conditions of a memory controller and/or the memory it controls in an electronic device are disclosed. Operating conditions may comprise clock frequency and power, which may be modified or removed. Dynamic modification of operating conditions may be done for purposes of optimizing a parameter, such as power consumption. A mode, referred to as idle mode, may be used as a transitional or operational mode for the memory controller. The performance of the memory controller may dynamically vary in response to changes in its operating conditions. As such, the memory controller may comprise multiple modes, or submodes, of operation. The performance of the memory controller may depend on the type of memory it controls, for instance DDR DRAM.” (Dahan: column 2, lines 19-33)

“FIG. 6b illustrates an embodiment of a memory controller in prepare for idle mode exit state 230 after idlereq signal 121 is deactivated 217. Idlereq signal 121 is deactivated 217, for example, when a clock frequency that has been modified has settled. Upon entering prepare for idle mode exit state 230, memory controller 550 resumes a normal mode of operation 660. This may depend on the type of memory. For example, in the case of DDR memory, memory controller 550 would place the DLL in a state where it will attempt to relock on the frequency of the clock. The original or a new clock frequency may be loaded or re-loaded, respectively, at this time depending on the particular implementation.” (Dahan: column 16, lines 23-34)

Karamcheti does not explicitly state “wherein the unified device operates in a first operation mode during a predetermined time, and enters and operates in a second operation mode after lapse of the first operation mode”. However, Dahan demonstrates that it was known before the effective filing date of the claimed invention for a device to operate in a first operation mode during a predetermined time, and enters and operates in a second operation mode after lapse of the first operation mode (Dahan: column 16, lines 23-34). It would have been obvious to one of ordinary skill in the art before the Karamcheti with operating in a first operation mode during a predetermined time, and entering and operating in a second operation mode after lapse of the first operation mode as suggested by Dahan’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both references are directed to memory operation; and it is advantageous to dynamically vary an operating condition of a memory controller for the purposes of optimizing parameters such as power consumption (Dahan: column 2, lines 19-33).	

“ONFI specifies several standard operating modes, any one of which can be selected as a default (e.g., a default operating mode on power-on) by a manufacturer.” (Nazarian: column 8, lines 29-31)

Claim 16
Karamcheti, Nazarian, Kim, Okin, and Dahan
The semiconductor device according to claim 15, wherein the first operation mode and the second operation mode are operated in any one of a low clock frequency mode and a high clock frequency mode.

(Dahan: column 16, lines 23-34; column 2, lines 19-33)
Claim 17
Karamcheti, Nazarian, Kim, Okin, and Dahan

Nazarian discloses at least two modes, one where controller settings are read and/or written, and one where the memory is accessed.

“In addition, ONFI provides “Get Features” and “Set Features” functions. The Get Features function is the mechanism the host uses to determine the current settings for a particular feature (e.g., operating characteristic of the NAND flash memory). This function shall return the current settings for the feature (including modifications that may have been previously made with the Set Features function). The Set Features function modifies the setting of a particular feature. For example, this function can be used to enable a feature that is disabled at power-on. Set Features is used to change operating characteristics such as the timing mode, data interface type, I/O drive strength, external voltage configuration, etc., any of which can be configured by accessing a designated feature addresses. Additionally, a set of feature addresses are allocated to vendor specific operational characteristics.” (Nazarian: column 8, lines 42-57)

“In this regard, this disclosure relates to functions accessed via a mechanism analogous to ONFI standards Set Features Commands that are specified to change operating characteristics of associated NAND flash memory and/or NAND flash memory devices. In some embodiments, instead of NAND flash memory elements, two-terminal memory cells are employed for digital information storage, and are configurable post-fabrication via a set of program modalities associated with respective sets of operating characteristics, logic configurations, interface translation schemes, or the like, or suitable combinations thereof, and accessed via respective ones of a set of program modality commands.” (Nazarian: column 10, lines 20-31)



Response to Arguments
Patent Owner's arguments filed 10/20/2021 (herein Remarks) have been fully considered but they are not persuasive. The arguments are addressed as follows:
First, referring to the previous claim amendments, Patent Owner states, “Applicant has made the required corrections, and believes the claims including any amendments as presented herein are now in compliance with 37 C.F.R. 1.173(b)/(d)” (Remarks: page 7). However, as the above rejections indicate, the subject matter to be removed cannot be enclosed in double brackets. As such, the arguments are not persuasive.
Second, referring to the previous rejection under 35 USC 112(b), Patent Owner states, “The allegedly indefinite claim language has been removed from the claims to render this rejection moot. As such, Applicant respectfully requests that the rejections under 35 U.S.C. § 112(b) be withdrawn” (Remarks: page 7). However this change introduces a recapture issues, as the above rejections illustrate. Perhaps, a better correction to overcome recapture issues and 112(b) issues would be to add the word “generated” earlier in the claim to establish “the memory characteristic information generated” and “an AC parameter generated” when they are referenced instead of the deleting the word “generated” as done in the current amendment.
Third, referring to the 35 USC 251 recapture rejection, Patent Owner states, “The independent claims have been amended to be narrower in certain aspects than the independent claims issued in the parent patent” (Remarks: page 7). The mere fact that claim may be narrowed in one respect does not 
Fourth, referring to the double patenting rejections, Patent Owner states, “The independent claims have been amended herein, and thus the double patenting rejection as applied to the previously presented claims has been rendered moot. Furthermore, with respect to the second ground which combines the claims of the '043 patent with the claims of the '089 patent, the Office Action did not seem to have provided a motivation to combine the claims from the two patents” (Remarks: page 8). The rejections presented herein have been adjusted to accommodate the current amendments. Also, it is noted that motivation to combine the two references was provided in the original double patenting rejection under USPN 9,852,089 in view of USPN 11,082,043 (for example see at least page 14 of the previous office action). As such, the arguments are not persuasive.
Fifth, referring to the 35 USC 103 rejections, Patent Owner argues the cited prior art does not show, “the same type of memories from among the various types of master memories and the various types of slave memories are interconnected through the relay within one channel” (Remarks: page 8). In particular, the arguments seem to suggest a relay is not shown. However, a relay is nothing more than a switch. The entire citations to the cited prior art (Okin: Figure 7B, element 723 of 723-724, note double sided arrow relay; paragraphs 27 and 30; and Karamcheti: Figure 4, elements 402 and 332) show switching between multiple memories. Patent Owner’s arguments do not address the entirety of the components accomplishing this switching. As such, the arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.










 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992